Citation Nr: 0934276	
Decision Date: 09/14/09    Archive Date: 09/23/09

DOCKET NO.  07-38 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to May 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Detroit, Michigan (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).


FINDINGS OF FACT

1.  The veteran's service treatment records show no evidence 
of tinnitus in service or at service separation.

2.  Bilateral tinnitus is currently diagnosed.

3.  The weight of the evidence of record does not relate the 
veteran's tinnitus to his military service.


CONCLUSION OF LAW

Tinnitus was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for service connection 
for tinnitus, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  A letter 
dated in September 2006 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Moreover, the veteran was notified of regulations pertinent 
to the establishment of an effective date and of the 
disability rating in that September 2006 letter.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran indicated in his June 2006 claim that he was in 
receipt of monthly benefits from the Social Security 
Administration (SSA); however, there is no evidence that 
these are disability benefits, or that they are pertinent to 
the veteran's claim.  Thus, the RO's failure to request or 
obtain these records is not in error.  38 C.F.R. § 3.159 (c) 
(2).  A VA audiologic examination was conducted in November 
2006.  38 C.F.R. § 3.159(c) (4).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 
1696, 2009 WL 1045952, U.S., April 21, 2009 (No. 07-1209).  

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to 
establish service connection for the veteran's claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The veteran's service treatment records, to include his May 
1946 service separation examination, show no evidence of 
tinnitus.  Subsequent to service, the first documented 
evidence of tinnitus is noted an August 2004 evaluation.  At 
that time, the veteran reported considerable ringing in his 
ears, which was severe, constant, and progressively worse; 
the private physician, Dr. K.R., recorded the veteran's 
reported history of exposure to acoustic trauma from 
artillery shell firing during his service as a gunner in the 
Navy, as well as during his 15 years of employment as a 
factory worker.  At the November 2006 VA examination, the 
veteran reported a history of constant bilateral tinnitus 
since military service.  In addition to his previously noted 
inservice acoustic trauma, he noted a 30-year postservice 
occupational history of noise exposure without hearing 
protection while working as a farmer, laborer, construction 
worker, and mechanic, and a 20- to 25-year postservice 
recreational history of noise exposure without hearing 
protection from firearms and gas-powered lawn equipment.

Although the veteran reported ringing in his ears to Dr. 
K.R., tinnitus was not diagnosed at that time, and no nexus 
opinion was offered.  Thus, there are only two opinions of 
record with respect to the relationship between the veteran's 
tinnitus and his military service.  A June 2006 private 
opinion letter from Dr. C.E. found that the veteran's 
tinnitus was "more likely than not related to (greater than 
50%) firing guns while in the Navy during WW II," an opinion 
based on the veteran's noise exposure and progressive hearing 
loss during his service in the Navy from 1943 to 1946.  
Additionally, the November 2006 VA examiner concluded that it 
was "not as least as likely as not" that the veteran's 
tinnitus was due to inservice noise exposure.  Rather, the 
examiner stated, the tinnitus was likely acquired during the 
postservice period, as a result of the significant civilian 
occupational and recreational noise exposure, as well as the 
veteran's treatment for heart problems, hypertension, and 
high cholesterol, all of which can be associated with 
tinnitus.  

In this case, the Board finds that both Dr. C.E.'s June 2006 
statement and the November 2006 VA examiner's statement are 
competent evidence.  Although the November 2006 VA examiner 
had the benefit of reviewing the veteran's claims file, to 
include the May 1946 service separation examination, this 
alone would not make that opinion more competent or 
persuasive.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 
304 (2008).  But Dr. C.E.'s opinion provides, as its 
rationale, only the fact that the veteran had inservice noise 
exposure and progressive hearing loss.  Besides the fact that 
progressive hearing loss is not shown in the service 
treatment records, Dr. C.E.'s opinion does not consider the 
significant occupational and recreational noise exposure the 
veteran had over the postservice period; it is not clear from 
the opinion letter whether Dr. C.E. knew about this 
postservice noise exposure prior to forming an opinion.  See 
id. at 304 (holding that most of the probative value of a 
medical opinion comes from its reasoning; threshold 
considerations are whether the person opining is suitably 
qualified and sufficiently informed).  The November 2006 VA 
examiner's opinion considers the veteran's aggregate noise 
exposure, as well as the lack of objectively documented 
tinnitus between the May 1946 service separation examination 
and Dr. K.R.'s 2004 report.  For this reason, the November 
2006 VA examiner's opinion is afforded more probative weight 
than that of Dr. C.E.  Accordingly, as the weight of the 
evidence of record does not relate the veteran's tinnitus to 
his military service, service connection for tinnitus is not 
warranted.

Because the weight of the evidence of record does not relate 
the veteran's tinnitus to his military service, the 
preponderance of the evidence is against his claim for 
service connection.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for tinnitus is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


